     Case 2:19-cv-07840-GW-JDE Document 40 Filed 01/25/21 Page 1 of 2 Page ID #:8215




 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10                                WESTERN DIVISION
11
      TIMOTHY LEE ALLEN                      )   Case No. 2:19-cv-07840-GW (JDE)
12                                           )
                                             )
13                      Petitioner,          )   ORDER ACCEPTING FINDINGS
                                             )
14                                           )   AND RECOMMENDATION OF
                   v.                        )   UNITED STATES MAGISTRATE
15                                           )   JUDGE
      WARREN MONTGOMERY,                     )
16    Warden,                                )
                                             )
17                                           )
                        Respondent.          )
18
19
            Pursuant to 28 U.S.C. § 636, the Court has reviewed the records and files
20
      herein, including the Petition, the supporting Memorandum, and supporting
21
      records filed by Petitioner (Dkt. 1 to 1-15), Respondent’s Answer to the
22
      Petition and supporting records (Dkt. 28; Dkt. 29 to 29-27), Petitioner’s Reply
23
      (Dkt. 34), the Report and Recommendation of the United States Magistrate
24
      Judge (Dkt. 36), and the objections to the Report and Recommendation filed
25
      by Petitioner (Dkt. 39). Having engaged in a de novo review of those portions
26
      of the R&R to which objections have been made, the Court concurs with and
27
      accepts the findings and recommendation of the Magistrate Judge.
28
     Case 2:19-cv-07840-GW-JDE Document 40 Filed 01/25/21 Page 2 of 2 Page ID #:8216




 1          IT IS THEREFORE ORDERED that judgment be entered denying the
 2    Petition and dismissing this action with prejudice.
 3
      Dated: January 25, 2021
 4
 5                                               _____________________________
                                                 GEORGE H. WU
 6                                               United States District Judge
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

            2
